Case 1:18-cv-00668-JTN-SJB ECF No. 23-3 filed 03/13/19 PageID.99 Page 1 of 2




                          EXHIBIT 3
           Case 1:18-cv-00668-JTN-SJB ECF No. 23-3 filed 03/13/19 PageID.100 Page 2 of 2


MILES UHLAR

From:                MILES UHLAR
Sent:                Tuesday, February 05, 2019 3:04 PM
To:                  'Matthew Vermetten'
Subject:             FW: EEOC v. Georgina's - Deficiencies in Discovery Responses


See below…

From: MILES UHLAR
Sent: Tuesday, November 13, 2018 11:53 AM
To: 'Matthew Vermetten' <MVermetten@mich‐legal.com>
Subject: EEOC v. Georgina's ‐ Deficiencies in Discovery Responses

Hi Matt:

Please allow this e‐mail to serve as a request that you supplement the discovery responses you provided to the
Commission on October 9, 2019. As I mentioned when we last spoke on the phone, the Commission views the
responses as deficient. Specifically:

       The interrogatory responses must be signed by Anthony Craig.
       RTP #3 – We requested a list of employees at either Traverse City Georgina’s location. After boilerplate
        objections that the request was overbroad and unduly burdensome, your client answered “see attached
        documentation”. However no responsive documents were provided.
       RTP # 8 – We requested all weekly work schedules during the tenure of Jessica Werthen’s employment. Your
        client answered “see attached documentation”. However no responsive documents were provided.

You also objected to RTP #’s 4, 5, 6 & 7 by noting that your client would not be providing any information or documents
relevant to the Harbor Springs or Grand Rapids locations because they were “operated by entities not named as a party
to the instant lawsuit.” The Commission does not agree with these objections. Unless Anthony Craig was not the
majority owner with complete control over those entities, I believe this information would fall within the broad
parameters of Rule 26: “parties may obtain discovery regarding any nonprivileged matter that is relevant to any parties
claim or defense…” Some of the individuals at these other locations may also have information regarding the Traverse
City location, and may have specifically interacted with Anthony Craig or other Traverse City employees regarding the
Traverse City EEOC charge or have information regarding the same.

Feel free to give me a call with any questions or concerns.

Sincerely,

Miles Uhlar
Trial Atorney – EEOC – Detroit Field Office
477 Michigan Ave., Room 865
Detroit, MI 48226
(313) 226‐4620




                                                              1
